DETAILED ACTION
This office action is in response to the communication received on 06/11/2020 concerning application no. 16/899,075 filed on 06/11/2020.
Claims 1-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 21, recite “a 2D virtual representation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “2D virtual representation” is the same as the “2D virtual representation” established in line 14 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 8 is indefinite for the following reasons:
Line 10, recite “a 3D stereoscopic view of the 2D or 3D representation”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how the a 2D representation, something that occupies 2D space or represents 2D space, can have a 3D view. The term 3D refers to occupying 3 dimensions. Given that 2D only has 2 dimensions and is missing a 3rd dimension, it is unclear how a 3D view is attained.
For purposes of examination, the Office is considering the 2D representation to be having a 2D view.

Claim 16 is indefinite for the following reasons:
Line 2 and 3, recite “base member”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the base member is a part of. That is, it is unclear what structure’s base member is being referred to.
For purposes of examination, the Office is considering the base member to be of the corrective device.
Line 4, recites “neutral length”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what is considered to be “neutral”. That is, it is unclear what criteria or conditions are considered for a length to be “neutral”.
For purposes of examination, the Office is considering neutral to be any measured length.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “register the first fiducial in a common coordinate system; register the preoperative image information or the intraoperative image information of the target bone in the common coordinate system; register the target bone in the common coordinate system as the first fiducial is attached to the first fragment of the target bone; register the 2D virtual representation or 3D virtual representation in the common coordinate system; during an osteotomy, track movement in the common coordinate system from a first position to a second position of: the target bone; the operative instrument; or, the corrective device; register, in the common coordinate system, a second fiducial as the second fiducial is attached to the second fragment of the target bone; create a refined model of the target bone based on the second fiducial; and calculate or adjust a deformity parameter of the target bone based on the refined model of the target bone”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the registration and tracking of bones, fiducials, images, and instruments/devices with respect to a common coordinate system. Furthermore, the concept of calculating and creating a refined model of the bone based on fiducials is a concept that covers the performance of the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a display device; a first fiducial configured to be attached to a target bone of a patient, wherein the target bone comprises a first fragment and a second fragment; and a computing system coupled to the display device, the computing system being configured to: receive preoperative image information or intraoperative image information of the target bone; generate a two-dimensional (2D) virtual representation or three-dimensional (3D) virtual representation of: the preoperative image information or the intraoperative image information; an operative instrument; or a corrective device; generate a 2D virtual representation or 3D view configured to be displayed by the display based on the 2D or 3D virtual representation”. The reception of image information is a form of data gathering that is an pre-solution insignificant activity. The generation and display of virtual representation is a display step that merely amounts to a post -solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “the preoperative or intraoperative image information is 2D; and the computing system is further configured to generate a 3D image from the preoperative or intraoperative image information using a 2D reconstruction to a 3D reconstruction”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “track the movement of the target bone by tracking a position of the first fiducial or the second fiducial in real time”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to observing the position of a bone based on fiducials that are attached to the bone in real time. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “computing system is further configured to track”. The use of a computing system is merely a component that is used to implement the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “compare, in real time, tracking data of the operative instrument or the corrective device to a tracked position of the target bone during surgery”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to tracking an instrument/device in relation to a tracked position of a target bone in real-time. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “the computing system is further configured to compare”. The use of a computing system is merely a component that is used to implement the judicial exception. 
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “track, in the common coordinate system, a position or an orientation of: the target bone; an imaging device; the operative instrument; the corrective device; a person participating in the osteotomy; or the display device”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to tracking the position and orientation of a bone, device, person, or display in relation to a common coordinate. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “computing system is configured to track”. The use of a computing system is merely a component that is used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 5 rejection.
Claim 6 recites the following elements: “wherein the computing system is configured to track using: an attached passive optical marker; an attached active optical marker; magnetic tracking; electromagnetic tracking; ultrasonic tracking; mechanical tracking; inertial measurement; or a 3D scanner”. The use of a computing system is merely a component that is used to implement the judicial exception. The use of optical markers, magnetism, ultrasonic, electromagnetic, mechanical, inertial measurement, or 3D scanning is the use of routine, well-known, and conventional manners of tracking to implement a judicial exception. This does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the preoperative or intraoperative image information of the target bone is registered with a structure of the target bone using a navigation system”. This claim element is a mere data processing step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “the display device comprises: an electronic display screen; or an optical see-through head mounted device attached to a third fiducial registered in the common coordinate system; the computing system is further configured to generate and display, by the display device: a 2D view of the 2D or 3D virtual representation of: the operative instrument; or the corrective device; or a 3D stereoscopic view of the 2D or 3D virtual representation of: the operative instrument; or the corrective device”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 8 rejection.
Claim 9 recites the following elements: “wherein the computing system is further configured to: merge, for a common display, the 2D view or the 3D view with the preoperative or intraoperative image information of the target bone; or superimpose, in an augmented reality environment, the 2D view or the 3D view onto the preoperative or intraoperative image information of the target bone”. This claim element is a mere data processing and displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 10 recites the following elements: “wherein the preoperative or intraoperative image information comprises: a 2D image of the target bone;  a computed tomography image of the target bone; a magnetic resonance image of the target bone; or an ultrasound image of the target bone”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 11 recites the following elements: “wherein the corrective device comprises: a hybrid external fixator; a circular external fixator; a monolateral external fixator; an intramedullary device; an internal fixation device; or an external fixation device”. This claim element of a fixator or intramedullary device is the ultrasound of well-known and conventional components. This use of generic components for a pre/post solution insignificant activity that does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “wherein the at least one computing system is further configured to merge with or superimpose on the preoperative or intraoperative image information of the target bone one or more graphical representations of: the operative instrument; the corrective device; a surgical guide; a surgical technique; or an anatomical model”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the computing system is further configured to: detect changes in rotation, translation, or lateralization of: the target bone; the operative instrument; or the corrective device”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to observing the changes in terms of rotation, translation, or laterization of a bone, instrument or device. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “adjust the 2D or 3D virtual representation, based on the detected changes, of: the preoperative or intraoperative image information of the target bone; the operative instrument; or the corrective device”. Adjusting the virtual representation based on changes is a displaying step that is a form of a post -solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate the deformity parameter of the target bone based on: an anatomical landmark on the preoperative or intraoperative image information that is automatically-selected or user-selected; and a corresponding anatomical landmark on the target bone that is automatically-selected or user-selected”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to calculating a deformation based on identified landmarks on an image information and a bone. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “computing system is further configured to calculate”. The use of a computing system is merely a component that is used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 14 rejection.
Claim 15 recites the following elements: “wherein the deformity parameter comprises an automatically- selected or user-selected origin on the target bone of the osteotomy”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate: an effective diameter of a first base member; an effective diameter of a second base member; an initial neutral length of a strut extending between and connected to the first base member and the second base member; a position of a deformity of the target bone with respect to the first base member or the second base member; and an adjustment of the first base member, the second base member, or the strut to at least partially correct the deformity”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to calculating a diameter, a length, a position relative to base members, and an adjustment. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “computing system is further configured to calculate”. The use of a computing system is merely a component that is used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 17 recites the following elements: “the computing system is further configured generate, during the osteotomy, a display of an operative parameter to be shown by the display device, the operative parameter comprising: the deformity parameter; an adjustment of the deformity parameter; a corrective device parameter; or a mounting parameter of the corrective device; and the display comprises: a graphical representation of the operative parameter; or a numerical value of the operative parameter”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274).

Regarding claim 1, Mullaney teaches a system, comprising:
a display device (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device); 
a first fiducial configured to be attached to a target bone of a patient, wherein the target bone comprises a first fragment and a second fragment (Paragraph 0045 teaches that the bone has a first and second segment that make up the anatomical structure 26. They are coupled with the first and second platforms 20 and 30 via pin structures. Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3); and 
a computing system coupled to the display device (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device), the computing system being configured to: 
generate a two-dimensional (2D) virtual representation or three-dimensional (3D) virtual representation of: 
the preoperative image information or the intraoperative image information (Paragraph 0055 teaches that the GUI is able to display at least two radiographic images 120 of the bone and hexapod. See Fig. 6B, 7, and 8A); 
a corrective device (Paragraph 0057 teaches that the fiducial markers in the radiographic images are obtained and paragraph 0064 teaches that the radiographic images are used to make a 3D model that shows the fiducials and the hexapod. See Fig. 8A); 
generate a 2D virtual representation or 3D view configured to be displayed by the display based on the 2D or 3D virtual representation (Paragraph 0057 teaches that the fiducial markers in the radiographic images are obtained and paragraph 0064 teaches that the radiographic images are used to make a 3D model that shows the fiducials and the hexapod. See Fig. 8A. Paragraph 0006 teaches that the anatomy and the hexapod are displayed in the from of X-ray images. Paragraph 0061 teaches that the hexapod is shown in the GUI in relation to a 3D model); 
create a refined model of the target bone based on the second fiducial (Paragraph 0045 teaches that the bone has a fist and second segment that make up the anatomical structure 26. They are coupled with the first and second platforms 20 and 30 via pin structures. Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3. Paragraph 0057 teaches that the fiducial markers in the radiographic images are obtained and paragraph 0064 teaches that the radiographic images are used to make a 3D model that shows the fiducials and the hexapod. See Fig. 8A).
	However, Mullaney is silent regarding a system, comprising:
receive preoperative image information or intraoperative image information of the target bone; 
register the first fiducial in a common coordinate system; 
register the preoperative image information or the intraoperative image information of the target bone in the common coordinate system; 
register the target bone in the common coordinate system as the first fiducial is attached to the first fragment of the target bone; 
register the 2D virtual representation or 3D virtual representation in the common coordinate system; 
during an osteotomy, track movement in the common coordinate system from a first position to a second position of: 
the target bone; 
the operative instrument; or, 
the corrective device; 
register, in the common coordinate system, a second fiducial as the second fiducial is attached to the second fragment of the target bone; 
calculate or adjust a deformity parameter of the target bone based on the refined model of the target bone.

	In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, comprising:
a computing system coupled to the display device (Paragraph 0027 teaches that the computer has a display. See Fig. 2), the computing system being configured to: 
receive preoperative image information or intraoperative image information of the target bone (Paragraph 0028 teaches that the planning computer receives medical imaging data of the bone. Paragraph 0032 teaches that the imaging can be taken either pre-operatively or intra-operatively with MRI, CT, x-ray, or ultrasound); 
register the first fiducial in a common coordinate system (Paragraph 0008 teaches that the pose of the fiducial array is tracked. Paragraph 0029 teaches that the fiducial markers are tracked and determined in a global coordinate frame. The fiducial marker array 20 is seen to be on the femur in Fig. 1 and 2); 
register the preoperative image information or the intraoperative image information of the target bone in the common coordinate system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound); 
register the target bone in the common coordinate system as the first fiducial is attached to the first fragment of the target bone (Paragraph 0028 teaches that the bone’s pose is determined in a global coordinate system. Fig. 2 shows the fiducial located on the bone); 
register the 2D virtual representation or 3D virtual representation in the common coordinate system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound); 
register, in the common coordinate system, a second fiducial as the second fiducial is attached to the second fragment of the target bone (Paragraph 0029 teaches that the pose data is determined based on the fiducial markers 20 with respect to a global coordinate system. Fig. 2 shows the fiducials located on the bone).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of reception of  preoperative/intraoperative images and registering of fiducials and target bones in a global coordinate system. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
	However, Bonny is silent regarding a system, comprising:
during an osteotomy, track movement in the common coordinate system from a first position to a second position of: 
the target bone; 
the operative instrument; or, 
the corrective device; 
calculate or adjust a deformity parameter of the target bone based on the refined model of the target bone.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Ellis teaches a system, comprising:
a computing system coupled to the display device (Materials and Methods of the Abstract teaches that UNIX workstations are used. And that the point 7 of the Materials and Methods teaches that a display is used), the computing system being configured to: 
during an osteotomy (Title teaches that the Guidance system is used for osteotomy), track movement in the common coordinate system from a first position to a second position (Paragraph 5 of page 273 teaches that the real time feedback is done of the foot with the computer assisted technique) of: 
the target bone (Point 5 of the Materials and Methods teaches that the computer assisted osteotomy locates the fiducial markers in three-dimensions intraoperatively. Point 6 teaches that the coordinate system is common to the CT, model, and the planned osteotomy. The fiducial registration is used); 
calculate or adjust a deformity parameter of the target bone based on the refined model of the target bone (Paragraph 2 of the page 267 teaches that the CT images are used in the generation of a model and the anatomical axis, frontal axis, and plateau plane are calculated. Paragraph 4 of page 267 teaches that the adjustment to the tibial-plateau tibial-shaft angle is calculated. Paragraph 1 of page 271 teaches that the pre and post operative angles are calculated and the differences are compared).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney and Bonny with Ellis’s teaching of the calculation of deformity parameter of a model and tracking movements during osteotomy. This modified system would allow the user to preoperatively plan and help the surgeon achieve the desired results that are better than the use of just 2D images (Paragraph 1 of Discussion of Ellis). Furthermore, the modification of calculation and tracking results in excellent mating of cut surfaces from the osteotomy process (Paragraph 2 of Clinical Results of Ellis).

Regarding claim 5, modified Mullaney teaches the system in claim 1, as discussed above.
However, Mullaney is silent regarding a system, wherein the computing system is configured to track, in the common coordinate system, a position or an orientation of: 
the operative instrument;
a person participating in the osteotomy.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, wherein the computing system is configured to track, in the common coordinate system, a position or an orientation of: 
the target bone (Paragraph 0029 teaches that the fiducial markers are tracked. The pose of the bone is tracked with respect to the global coordinate frame); 
the operative instrument (Paragraph 0030 teaches that the fiducial markers are attached to the probe that has its pose determined. Paragraph 0029 teaches that the surgical device is tracked in a global coordinate frame);
a person participating in the osteotomy (Paragraph 0029 teaches that the fiducial markers are tracked. The pose of the bone is tracked with respect to the global coordinate frame. Fig. 2 shows the bone is attached to a patient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of tracking a patient, target bone, and an operative instrument. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
	
Regarding claim 6, modified Mullaney teaches the system in claim 5, as discussed above.
Mullaney further teaches a system, wherein the computing system is configured to track using: 
electromagnetic tracking (Paragraph 0051 teaches that the markers are identifiable in the radiographic images. Paragraph 0006 teaches that the radiography uses x-rays and that is a form of electromagnetic radiation).
However, Mullaney is silent regarding a system, wherein the computing system is configured to track using: 
an attached passive optical marker; 
an attached active optical marker.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, wherein the computing system is configured to track using: 
an attached passive optical marker (Paragraph 0029 teaches that the fiducial marker for the optical system can be a passive reflector); 
an attached active optical marker (Paragraph 0029 teaches that the fiducial marker for the optical system can be an active reflector).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of tracking with passive or active optical markers. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
	
Regarding claim 7, modified Mullaney teaches the system in claim 1, as discussed above.
	However, Mullaney is silent regarding a system, wherein the preoperative or intraoperative image information of the target bone is registered with a structure of the target bone using a navigation system.
	In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, wherein the preoperative or intraoperative image information of the target bone is registered with a structure of the target bone using a navigation system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound. A model of the bone anatomy can be determined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of image information registration of a target bone. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
	
Regarding claim 8, modified Mullaney teaches the system in claim 1, as discussed above.
Mullaney further teaches a system, wherein: 
the display device comprises: 
an electronic display screen (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device); 
the computing system is further configured to generate and display (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device), by the display device: 
a 2D view of the 2D or 3D virtual representation of: 
the operative instrument; or 
the corrective device (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device. Abstract teaches that the model of the fixation device and the anatomical structures can be three-dimensional. See Fig. 8A and 9C that show 3D and 2D views).

Regarding claim 9, modified Mullaney teaches the system in claim 8, as discussed above.
Mullaney further teaches a system, wherein the computing system is further configured to: 
merge, for a common display, the 2D view or the 3D view with the preoperative or intraoperative image information of the target bone (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device. Abstract teaches that the model of the fixation device and the anatomical structures can be three-dimensional. See Fig. 8A that shows the 2D image of the bones. Paragraph 0055 teaches that radiographic images can be taken of the bone segments and their relationship to the fixation device).

Regarding claim 10, modified Mullaney teaches the system in claim 1, as discussed above.
Mullaney further teaches a system, comprising:
a 2D image of the target bone (Paragraph 0055 teaches that radiographic images can be taken of the bone segments and their relationship to the fixation device).
However, Mullaney is silent regarding a system, wherein the preoperative or intraoperative image information comprises: 
a computed tomography image of the target bone; 
a magnetic resonance image of the target bone; or 
an ultrasound image of the target bone.
	In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, wherein the preoperative or intraoperative image information comprises: 
a 2D image of the target bone; 
a computed tomography image of the target bone (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound. A model of the bone anatomy can be determined); 
a magnetic resonance image of the target bone (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound. A model of the bone anatomy can be determined); or 
an ultrasound image of the target bone (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound. A model of the bone anatomy can be determined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of the use of ultrasound, magnetic resonance imaging, and CT. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny). Furthermore, the comparability with CT, MRI, or ultrasound gives the medical professional a variety of modalities that can be used in the bone targeting based on the medical criteria that applies to the patient. That is, MRI and ultrasound provide a non-ionizing radiation imaging modalities and CT allows for the ability to image bone, soft tissue, and blood vessels at the same time.
	
Regarding claim 11, modified Mullaney teaches the system in claim 1, as discussed above.
Mullaney further teaches a system, wherein the corrective device comprises: 
an external fixation device (Abstract teaches the use of an external fixation device).

Regarding claim 12, modified Mullaney teaches the system in claim 1, as discussed above.
Mullaney further teaches a system, wherein the at least one computing system is further configured to merge with or superimpose on the preoperative or intraoperative image information of the target bone one or more graphical representations of: 
the corrective device (Paragraph 0052 teaches a display on the computer system that is able to show the fixation device. Abstract teaches that the model of the fixation device and the anatomical structures can be three-dimensional. See Fig. 8A that shows the 2D image of the bones. Paragraph 0055 teaches that radiographic images can be taken of the bone segments and their relationship to the fixation device).

Regarding claim 13, modified Mullaney teaches the system in claim 1, as discussed above.
However, Mullaney is silent regarding a system, wherein the computing system is further configured to: detect changes in rotation, translation, or lateralization of: 
the target bone; 
the operative instrument; or 
the corrective device; and 
adjust the 2D or 3D virtual representation, based on the detected changes, of: 
the preoperative or intraoperative image information of the target bone; 
the operative instrument; or 
the corrective device.
	In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a system, wherein the computing system is further configured to: detect changes in rotation, translation, or lateralization of: 
the target bone (Paragraph 0022 teaches that the fiducials are able to provide the translational component as the bone translates or rotates along the axis); and 
adjust the 2D or 3D virtual representation, based on the detected changes, of: 
the preoperative or intraoperative image information of the target bone (Paragraph 0022 teaches that the fiducials are able to provide the translational component as the bone translates or rotates along the axis. The measure of and compensation is done dynamically. Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound. A model of the bone anatomy can be determined).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of detecting translation or rotation of the target bone. This modified system would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
	
Regarding claim 14, modified Mullaney teaches the system in claim 1, as discussed above.
However, the combination of Mullaney and Bonny is silent regarding a system, wherein the computing system is further configured to calculate the deformity parameter of the target bone based on: 
an anatomical landmark on the preoperative or intraoperative image information that is automatically-selected or user-selected; and 
a corresponding anatomical landmark on the target bone that is automatically-selected or user-selected.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Ellis teaches a system, wherein the computing system is further configured to calculate the deformity parameter of the target bone based on: 
an anatomical landmark on the preoperative or intraoperative image information that is automatically-selected or user-selected (Paragraph 2 of the page 267 teaches that the CT images are used in the generation of a model and the anatomical axis, frontal axis, and plateau plane are calculated. This is done by a research assistant. Paragraph 4 of page 267 teaches that the adjustment to the tibial-plateau tibial-shaft angle is automatically calculated. Paragraph 1 of page 271 teaches that the pre and post operative angles are calculated and the differences are compared); and 
a corresponding anatomical landmark on the target bone that is automatically-selected or user-selected (Paragraph 3 of page 267 teaches that the model that is generated based on the CT images is loaded and displayed and the surgeon is able to verify the axes, select the plateau, and control the tilt all in 3D. Paragraph 4 of page 267 teaches that the adjustment to the tibial-plateau tibial-shaft angle is automatically calculated. Paragraph 1 of page 271 teaches that the pre and post operative angles are calculated and the differences are compared).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney and Bonny with Ellis’s teaching of the user selection of anatomical landmarks and the calculation of deformities of the target bone. This modified system would allow the user to preoperatively plan and help the surgeon achieve the desired results that are better than the use of just 2D images (Paragraph 1 of Discussion of Ellis). Furthermore, the modification of calculation and tracking results in excellent mating of cut surfaces from the osteotomy process (Paragraph 2 of Clinical Results of Ellis).

Regarding claim 15, modified Mullaney teaches the system in claim 14, as discussed above.
However, the combination of Mullaney and Bonny is silent regarding a system, wherein the deformity parameter comprises an automatically- selected or user-selected origin on the target bone of the osteotomy.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Ellis teaches a system, wherein the deformity parameter comprises an automatically- selected or user-selected origin on the target bone of the osteotomy (Paragraph 2 of the page 267 teaches that the CT images are used in the generation of a model and the anatomical axis, frontal axis, and plateau plane are calculated. This is done by a research assistant. Paragraph 4 of page 267 teaches that the adjustment to the tibial-plateau tibial-shaft angle is automatically calculated. Paragraph 1 of page 271 teaches that the pre and post operative angles are calculated and the differences are compared. Fig. 6 shows the point of the resection and the meeting of the resection planes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney and Bonny with Ellis’s teaching of user selection of points on a target bone of osteotomy. This modified system would allow the user to the to identify key points and allow for the identification and measurements of deformity (Col. 45, lines 33-62 of Landon). Furthermore, the modification allows for the accuracy of implant placement and provides high resolution views (Col. 33, lines 18-38 of Landon).

Regarding claim 16, modified Mullaney teaches the system in claim 1, as discussed above.
Mullaney further teaches a system, wherein computing system is further configured to calculate: 
an effective diameter of a first base member (Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3. Paragraph 0073 teaches that the diameter of the fiducials of the first and second platforms are measured); 
an effective diameter of a second base member (Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3. Paragraph 0073 teaches that the diameter of the fiducials of the first and second platforms are measured); 
an initial neutral length of a strut extending between and connected to the first base member and the second base member (Paragraph 0066 teaches that the user can input the initial and desired arrangements of the movement. Paragraph 0067 teaches that the hexapod is correspondingly adjusted to the relative rearrangement. Paragraph 0047 teaches that the distance between the platforms can be adjusted); 
a position of a deformity of the target bone with respect to the first base member or the second base member (Paragraphs 0073-0074 teach that the volumetric distortion and the bone segments are determined in relation to the fiducial markers. Paragraph 0050 teaches that these fiducial markers are located on the platforms. The scale of the bone segments are done in relation to the measurements from the fiducials on the platforms); and 
an adjustment of the first base member, the second base member, or the strut to at least partially correct the deformity (Paragraph 0067 teaches that the adjustment prescription and the determination of the increments of adjustments to the length for the hexapod).

Regarding claim 18, Mullaney further teaches a method, comprising:
attaching the first fiducial to the first target bone (Paragraph 0045 teaches that the bone has a first and second segment that make up the anatomical structure 26. They are coupled with the first and second platforms 20 and 30 via pin structures. Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3);
attaching a second fiducial to the first target bone or the second target bone(Paragraph 0045 teaches that the bone has a first and second segment that make up the anatomical structure 26. They are coupled with the first and second platforms 20 and 30 via pin structures. Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3);
creating a refined model of the first target bone, the second target bone, or a joint between the first target bone and the second target bone (Paragraph 0045 teaches that the bone has a fist and second segment that make up the anatomical structure 26. They are coupled with the first and second platforms 20 and 30 via pin structures. Paragraph 0050 teaches that both the first and second platforms have a fiducial marker 24. See Fig. 1-3. Paragraph 0057 teaches that the fiducial markers in the radiographic images are obtained and paragraph 0064 teaches that the radiographic images are used to make a 3D model that shows the fiducials and the hexapod. See Fig. 8A).
However, Mullaney is silent regarding a method, comprising: 
registering a first fiducial in a common coordinate system; 
receiving preoperative image information of a first target bone or a second target bone; 
registering the preoperative image information in the common coordinate system; 
registering the first target bone in the common coordinate system as the first fiducial is attached to the first target bone; 
initiating an osteotomy on the first target bone or on the second target bone; 
receiving intraoperative image information of the first target bone or the second target bone; 
registering the intraoperative image information in the common coordinate system; 
generating, during the osteotomy, virtual representations of: 
the first target bone using the preoperative image information or the intraoperative image information; 
the second target bone using the preoperative image information or the intraoperative image information; 
an operative instrument; or 
a corrective device; 
registering any of the virtual representations in the common coordinate system; 
displaying any of the virtual representations to an individual participating in the osteotomy; 
registering, in the common coordinate system, the second fiducial as the second fiducial is attached to the first target bone or the second target bone; 
calculating or adjusting a deformity parameter of the first target bone, the second target bone, or the joint based on the refined model.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a method, comprising: 
registering a first fiducial in a common coordinate system (Paragraph 0008 teaches that the pose of the fiducial array is tracked. Paragraph 0029 teaches that the fiducial markers are tracked and determined in a global coordinate frame. The fiducial marker array 20 is seen to be on the femur in Fig. 1 and 2);
receiving preoperative image information of a first target bone or a second target bone (Paragraph 0028 teaches that the planning computer receives medical imaging data of the bone. Paragraph 0032 teaches that the imaging can be taken either pre-operatively or intra-operatively with MRI, CT, x-ray, or ultrasound);
registering the preoperative image information in the common coordinate system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound);
registering the first target bone in the common coordinate system as the first fiducial is attached to the first target bone (Paragraph 0028 teaches that the bone’s pose is determined in a global coordinate system. Fig. 2 shows the fiducial located on the bone);
receiving intraoperative image information of the first target bone or the second target bone (Paragraph 0028 teaches that the planning computer receives medical imaging data of the bone. Paragraph 0032 teaches that the imaging can be taken either pre-operatively or intra-operatively with MRI, CT, x-ray, or ultrasound);
registering the intraoperative image information in the common coordinate system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound);
registering any of the virtual representations in the common coordinate system (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0032 teaches that the surgical plan is created either intraoperatively or operatively with collected image data from MRI, CT, x-ray, or ultrasound);
registering, in the common coordinate system, the second fiducial as the second fiducial is attached to the first target bone or the second target bone (Paragraph 0029 teaches that the pose data is determined based on the fiducial markers 20 with respect to a global coordinate system. Fig. 2 shows the fiducials located on the bone).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching of reception of  preoperative/intraoperative images and registering of fiducials and target bones in a global coordinate system. This modified method would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).	However, Bonny is silent regarding a method, comprising:
initiating an osteotomy on the first target bone or on the second target bone; 
generating, during the osteotomy, virtual representations of: 
the first target bone using the preoperative image information or the intraoperative image information; 
the second target bone using the preoperative image information or the intraoperative image information; 
an operative instrument; or 
a corrective device; 
displaying any of the virtual representations to an individual participating in the osteotomy; 
calculating or adjusting a deformity parameter of the first target bone, the second target bone, or the joint based on the refined model.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Ellis teaches a system, comprising:
initiating an osteotomy on the first target bone or on the second target bone (Title teaches that the Guidance system is used for osteotomy. Point 5 of the Materials and Methods teaches that the computer assisted osteotomy locates the fiducial markers in three-dimensions intraoperatively. Point 6 teaches that the coordinate system is common to the CT, model, and the planned osteotomy. The fiducial registration is used), 
generating, during the osteotomy, virtual representations of: 
the first target bone using the preoperative image information or the intraoperative image information (Point 5 of the Materials and Methods teaches that the computer assisted osteotomy locates the fiducial markers in three-dimensions intraoperatively. Point 6 teaches that the coordinate system is common to the CT, model, and the planned osteotomy. The fiducial registration is used. Fig. 2 shows the tibia and femur);
the second target bone using the preoperative image information or the intraoperative image information (Point 5 of the Materials and Methods teaches that the computer assisted osteotomy locates the fiducial markers in three-dimensions intraoperatively. Point 6 teaches that the coordinate system is common to the CT, model, and the planned osteotomy. The fiducial registration is used. Fig. 2 shows the tibia and femur);
displaying any of the virtual representations to an individual participating in the osteotomy (Title teaches that the Guidance system is used for osteotomy. Fig. 6 shows an image based guidance system that is used with transverse, sagittal, and frontal planes and a full tibial model); 
calculating or adjusting a deformity parameter of the first target bone, the second target bone, or the joint based on the refined model (Paragraph 2 of the page 267 teaches that the CT images are used in the generation of a model and the anatomical axis, frontal axis, and plateau plane are calculated. Paragraph 4 of page 267 teaches that the adjustment to the tibial-plateau tibial-shaft angle is calculated. Paragraph 1 of page 271 teaches that the pre and post operative angles are calculated and the differences are compared).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney and Bonny with Ellis’s teaching of the calculation of deformity parameter of a model and tracking movements during osteotomy. This modified method would allow the user to preoperatively plan and help the surgeon achieve the desired results that are better than the use of just 2D images (Paragraph 1 of Discussion of Ellis). Furthermore, the modification of calculation and tracking results in excellent mating of cut surfaces from the osteotomy process (Paragraph 2 of Clinical Results of Ellis).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274) further in view of Krause et al. (PGPUB No. US 2004/0039259).

Regarding claim 2, modified Mullaney teaches the system in claim 1, as discussed above.
However, the combination of Mullaney, Bonny, and Ellis is silent regarding a system, wherein: 
the preoperative or intraoperative image information is 2D; and 
the computing system is further configured to generate a 3D image from the preoperative or intraoperative image information using a 2D reconstruction to a 3D reconstruction.
In an analogous imaging field of endeavor, regarding the use of a fixator for bone treatment and surgical planning, Krause teaches a system, wherein: 
the preoperative or intraoperative image information is 2D (Paragraph 0057 teaches that the 3D geometry reconstruction creates a 3D bone geometry from 2D x-ray images of the patient bone. Paragraph 0060 teaches that the images are allowing for pre-operative or intraoperative surgical planning. Abstract teaches that the locations of the bone upon which to dispose a fixator is planned); and 
the computing system is further configured to generate a 3D image from the preoperative or intraoperative image information using a 2D reconstruction to a 3D reconstruction (Paragraph 0057 teaches that the 3D geometry reconstruction creates a 3D bone geometry from 2D x-ray images of the patient bone. Paragraph 0060 teaches that the images are allowing for pre-operative or intraoperative surgical planning. Abstract teaches that the locations of the bone upon which to dispose a fixator is planned).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Krause’s teaching of the generation of 3D image information from 2D image information. This modified system would allow the user to measure deformities and allow for a preoperative planning system (Paragraph 0009 of Krause). Furthermore, the modification of constructing 3D modeling allows for accurate mounting of the fixator in accordance to the pre-surgical plan and overcome the limitations of 2D renderings (Paragraph 0010 of Krause).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274) further in view of Murphy et al. (PGPUB No. US 2008/0208081).

Regarding claim 3, modified Mullaney teaches the system in claim 1, as discussed above.
	However, the combination of Mullaney, Bonny, and Ellis is silent regarding a system, wherein the computing system is further configured to track the movement of the target bone by tracking a position of the first fiducial or the second fiducial in real time.
	In an analogous imaging field of endeavor, regarding tracking of anatomy and tools in a medical environment, Murphy teaches a system, wherein the computing system is further configured to track the movement of the target bone by tracking a position of the first fiducial or the second fiducial in real time (Paragraph 0070 teaches that the patient anatomy is tracked and registered in real time with the used of the fiducials 14. Fig. 2 shows the fiducials on the bones).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Murphy’s teaching of tracking fiducials in real time. This modified system would allow the user to track and provide access to real time options for treatment during the surgical operation (Paragraph 0099 of Murphy). Furthermore, the modification allows for an easily repeatable device that helps new and experienced users (Paragraph 0016 of Murphy).

Regarding claim 4, modified Mullaney teaches the system in claim 1, as discussed above.
However, the combination of Mullaney, Bonny, and Ellis is silent regarding a system, wherein the computing system is further configured to compare, in real time, tracking data of the operative instrument or the corrective device to a tracked position of the target bone during surgery.
In an analogous imaging field of endeavor, regarding tracking of anatomy and tools in a medical environment, Murphy teaches a system, wherein the computing system is further configured to compare, in real time, tracking data of the operative instrument or the corrective device to a tracked position of the target bone during surgery (Paragraph 0070 teaches that the C-arm and the fiducials are tracked and registered in real time with the used of the fiducials 14. Fig. 2 shows the fiducials on the bones. Paragraph 0063 teaches that the imager can have a fiducial attached to it as well. Paragraph 0062 teaches that the instrument can be tracked with the fiducials).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Murphy’s teaching of real time tracking of an instrument or corrective device. This modified system would allow the user to track and provide access to real time options for treatment during the surgical operation (Paragraph 0099 of Murphy). Furthermore, the modification allows for an easily repeatable device that helps new and experienced users (Paragraph 0016 of Murphy).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274) further in view of Landon et al. (US Patent No. 11,259,874).

Regarding claim 17, modified Mullaney teaches the system in claim 1, as discussed above.
However, the combination of Mullaney, Bonny, and Ellis is silent regarding a system, wherein: 
the computing system is further configured generate, during the osteotomy, a display of an operative parameter to be shown by the display device, the operative parameter comprising: 
the deformity parameter; and 
the display comprises: 
a graphical representation of the operative parameter.
In an analogous imaging field of endeavor, regarding surgical planning for bone treatment, Landon teaches a system, wherein: 
the computing system is further configured generate, during the osteotomy, a display of an operative parameter to be shown by the display device, the operative parameter comprising: 
the deformity parameter (Col. 45, lines 33-38 teaches that the composite image is used in determination of deformities of the bone. Fig. 23C shows the display of the image with the image 2310 and the key points 2311 identified. Col. 56, lines 50-55 teaches that this can be used for osteotomy); and 
the display comprises: 
a graphical representation of the operative parameter (Col. 45, lines 33-38 teaches that the composite image is used in determination of deformities of the bone. Fig. 23C shows the display of the image with the image 2310 and the key points 2311 identified and the lines connecting them. Col. 56, lines 50-55 teaches that this can be used for osteotomy).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Landon’s teaching of the determination of deformations and displaying them. This modified system would allow the user to the to identify key points and allow for the identification and measurements of deformity (Col. 45, lines 33-62 of Landon). Furthermore, the modification allows for the accuracy of implant placement and provides high resolution views (Col. 33, lines 18-38 of Landon).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274) further in view of Casas (PGPUB No. US 2016/0191887).

Regarding claim 19, modified Mullaney teaches the method in claim 18, as discussed above.
	Mullaney further teaches a method, calculating or adjusting a corrective device parameter or a mounting parameter of the corrective device on the first target bone or the second target bone (Paragraph 0066 teaches that the user can input the initial and desired arrangements of the movement. Paragraph 0067 teaches that the hexapod is correspondingly adjusted to the relative rearrangement. Paragraph 0047 teaches that the distance between the platforms can be adjusted).
	However, the combination of Mullaney, Bonny, and Ellis is silent regarding a method, further comprising:
registering the corrective device in the common coordinate system; 
calculating or adjusting, during the osteotomy, a position of the corrective device in the common coordinate system.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Ellis teaches a method, further comprising:
registering the corrective device in the common coordinate system (Paragraph 0035 teaches that any instruments and devices can be tracked with the optical markers. The 3D scanning is done for registration. This is done in real time and in a common coordinate system); 
calculating or adjusting, during the osteotomy, a position of the corrective device in the common coordinate system (Paragraph 0035 teaches that any instruments and devices can be tracked with the optical markers. The 3D scanning is done for registration. Paragraph 0082 teaches that the location and orientation of the instruments and devices are tracked. Paragraph 0145 teaches that the scanning and registration can be done for osteotomy. Paragraph 0157 teaches that the tracking can be done for an external fixator. This is done in real time and in a common coordinate system).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Casas’s teaching of tracking a corrective device in a common coordinate system. This modified method would allow the user to track and register the instruments and devices in real time with a precise location and orientation without undergoing image processing (Paragraph 0035 of Casas). Furthermore, the modification allows for improved measurements and calculations (Paragraph 0145 of Casas).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaney (PGPUB No. US 2020/0253640) in view of Bonny et al. (PGPUB No. US 2019/0175283) further in view of Ellis et al. ("A Surgical Planning and Guidance System for High Tibial Osteotomy", 1999, Computer Aided Surgery, pages 264-274) further in view of Saget et al. (PGPUB No. US 2019/0122330).

Regarding claim 20, modified Mullaney teaches the method in claim 18, as discussed above.
However, Mullaney is silent regarding a method, further comprising: 
tracking a pose change of: 
the first target bone; 
the operative instrument.
In an analogous imaging field of endeavor, regarding fiducial tracking in a surgical environment, Bonny teaches a method, further comprising: 
tracking a pose change of: 
the first target bone (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system); 
the operative instrument (Paragraph 0030 teaches that the coordinates of the surgical plan are transformed to the coordinates of the bone and paragraph 0029 teaches that the bones and devices’ pose is in a global coordinate system. Paragraph 0030 teaches that the pose of a probe 132 is tracked);
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mullaney with Bonny’s teaching tracking a bone and an operative instrument. This modified method would allow the user to observe the position and orientation, the pose, of the bone cuts that allows the restoration of the mechanical axis of the patient leg while maintaining the knee ligaments (Paragraph 0004 of Bonny). Furthermore, the modification allows for the pose tracking to be accurate and adaptable during computer assisted surgery (Paragraph 0005-0006 of Bonny).
However, the combination of Mullaney, Bonny, and Ellis is silent regarding a method, comprising:
generating an augmented reality display of any of the virtual representations; 
displaying, by the optical see-through head mounted display, the augmented reality display, wherein: 
the augmented reality display is superimposed on the first target bone, the second target bone, or the joint; and 
the augmented reality display is adjusted based on the tracked pose change.
In an analogous imaging field of endeavor, regarding surgical planning for bone treatment, Saget teaches a method, further comprising: 
generating an augmented reality display of any of the virtual representations (Paragraph 0157 teaches that the augmented reality can be used to visualize and align the placement of instruments, bones or implants); 
displaying, by the optical see-through head mounted display, the augmented reality display, wherein (Paragraph 0085 teaches that the display can be a HUD display and paragraph 0086 teaches that the augmented reality can be used for the users view): 
the augmented reality display is superimposed on the first target bone, the second target bone, or the joint (Paragraph 0157 teaches that the augmented reality can be used to visualize and align the placement of instruments, bones or implants. Paragraph 0086 teaches that the field of image and the visual display is generated and uses motion tracking); and 
the augmented reality display is adjusted based on the tracked pose change (Paragraph 0157 teaches that the augmented reality can be used to visualize and align the placement of instruments, bones or implants. Paragraph 0086 teaches that the field of image and the visual display is generated and uses motion tracking. Paragraph 0084 teaches that the implants, instruments or anatomy can be used for tracking. Paragraph 0126 teaches that the anatomical features are registered and identified in real-time).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Mullaney, Bonny, and Ellis with Saget’s teaching of using augmented reality and a heads up displays for tracking. This modified method would allow the user to augmented reality that shows the visualization, alignment, and placement of instruments of instruments, bones, or implants in 2D/3D in real time and intraoperatively (Paragraph 0157 of Saget). This implementation of augmented reality allows for the fusion of the real view and the medical view and allows the user to see the impact of the surgical procedure. Furthermore, the modification optimizes surgical subject outcomes by GUI (Abstract of Saget).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Russell et al. (PGPUB No. US 2005/0075632): Teaches that the instrument, imager, and bone are tracked and allows for surgical assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793